Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites the limitation “the plurality of negative voltage signals.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “plurality of negative voltage signals.”

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to the claimed subject matter: “the power source applies the negative voltage signal having a voltage intensity of 10 V to 50 V… to implement the transparent mode.”
It would be unclear to one having ordinary skill in the art what the metes, bounds, scope, and meaning of the above limitation are intended to be. 
How can the negative voltage be a positive voltage (“10V to 50V”), as claimed?
The above limitation contradicts the earlier recited limitation, “the black mode is implemented by applying the negative voltage signal.”

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites the subject matter, “the power source applies the negative voltage signal having a voltage intensity of 10 V to 50 V, a frequency of 300 Hz to 700 Hz and an application time of 10 seconds to 50 seconds to implement the transparent mode.”
The Specification instead states, “The power source (200) may apply a voltage signal having a voltage intensity of 10 V to 50 V, a frequency of 300 Hz to 700 Hz and an application time of 10 seconds to 50 seconds to implement the transparent mode” (Paragraph 53).
The Specification additionally states, “the power source (200) may apply a voltage signal such that the intensity of the voltage decreases from −25 V to −5 V with time to implement the black mode” (Paragraph 44).
As such, the claim contains subject matter pertaining to a “negative voltage signal” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (KR 20150062240 A) in view of Oue et al (US 2004/0145696 A1).

A copy of the Lim et al (US 2017/0153525 A1) document has previously been provided as a translation of the Lim et al (KR 20150062240 A) document.

Regarding claim 1, Lim discloses a transmittance-variable device comprising: 
a transmittance-variable film [e.g., Figs. 1, 2 : 120, 150, 170] capable of being switched between a transparent mode [e.g., Fig. 2] and a black mode [e.g., Fig. 1] by application of a voltage signal (e.g., see Paragraph 63); and 
a power source [e.g., Paragraph 48: electrical power source of applied voltage] for applying a positive voltage signal [e.g., Paragraph 45: voltage applied in high-transmittance / ”transparent mode” Fig. 2] and an almost negative voltage signal [e.g., Paragraph 45: zero voltage applied in low-transmittance / “black mode” Fig. 1],
wherein the transparent mode is implemented by applying and maintaining the positive voltage signal [e.g., Paragraph 45: voltage applied in high-transmittance / ”transparent mode” Fig. 2], and
wherein the black mode is implemented by applying the almost negative voltage signal [e.g., Paragraph 45: zero voltage applied in low-transmittance / “black mode” Fig. 1],
wherein the transmittance-variable film comprises: 
a first electrode substrate [e.g., Figs. 1, 2 : 120], 
an electrophoretic layer [e.g., Figs. 1, 2 : 170], and 
a second electrode substrate [e.g., Figs. 1, 2 : 150] sequentially arranged (e.g., see Paragraphs 45-87).

Lim does not appear to expressly disclose the black mode is implemented by applying the negative voltage signal such that the intensity of the negative voltage signal decreases with time, as instantly claimed
However, Oue discloses a transmittance-variable device comprising: 
a transmittance-variable film [e.g., Figs. 12AB: 2, 12, 17] capable of being switched between a transparent mode [e.g., Figs. 12B; Figs. 13AB: time period including all or a portion of Frame 2, Frame 4] and a black mode [e.g., Figs. 12A; Figs. 13AB: time period including all or a portion of Frame 1, Frame 3] by application of a voltage signal [e.g., Figs. 12AB, 13AB: Vb]; and 
a power source [e.g., Figs. 12AB: 81] for applying a positive voltage signal [e.g., Figs. 12B, 13AB: Vb(+)] and a negative voltage signal [e.g., Figs. 12B, 13AB: Vb(-)],
wherein the transparent mode is implemented by applying and maintaining the positive voltage signal [e.g., Figs. 12B, 13AB: Vb(+) maintained high], and
wherein the black mode is implemented by applying the negative voltage signal such that the intensity of the negative voltage signal decreases with time [e.g., Fig. 13A: Vb(-) decreases in intensity to zero with time; Fig. 13B: Vb(-) decreases in intensity via rectangular wave steps with time, and then again/also decreases in intensity to zero with time], 
wherein the transmittance-variable film comprises: 
a first electrode substrate [e.g., Fig. 12AB: 2], 
an electrophoretic layer [e.g., Fig. 12AB: 17], and 
a second electrode substrate [e.g., Fig. 12AB: 12] sequentially arranged 
(e.g., see Paragraphs 197-217).

Lim and Oue are analogous art, because they are from the shared inventive field of electrophoretic displays.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Oue’s negative voltage signal with Lim’s device, so as to prevent luminance unevenness as well as contrast degradation.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Oue’s negative voltage signal with Lim’s device as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 2, Lim discloses the first electrode substrate comprises a pattern electrode layer [e.g., Fig. 12AB: 2] and the second electrode substrate comprises an overall electrode layer [e.g., Figs. 1, 2 : 150] (e.g., see Paragraphs 45-65).

Regarding claim 3, Oue discloses an electrophoretic layer comprises a dispersion solvent [e.g., Fig. 6 : 24] and charged particles [e.g., Figs. 6, 12AB: 5B] (e.g., see Paragraphs 167-168, 184, 202).

Regarding claim 4, Oue discloses the charged particles comprise one or more particles selected from the group consisting of carbon black, ferric oxides, chromium copper (CrCu) and aniline black (e.g., see Paragraph 142).

Regarding claim 5, Lim discloses the charged particles are dispersed in the dispersion solvent to implement the black mode, and wherein the charged particles move to the pattern electrode layer to implement the transparent mode (e.g., see Figs. 1-2; Paragraphs 45-63).

Oue discloses the charged particles are dispersed in the dispersion solvent to implement the black mode, and wherein the charged particles move to the pattern electrode layer to implement the transparent mode (e.g., see Figs. 12AB; Paragraphs 205-217).

Regarding claim 6, Oue discloses the power source applies a square-wave voltage signal for the positive voltage signal and the negative voltage signal (e.g., see Figs. 13AB; Paragraphs 206-217).

Regarding claim 7, Oue discloses the power source applies the negative voltage signal such that the intensity of the negative voltage signal decreases with a continuous slope or decreases in steps with time to implement the black mode (e.g., see Figs. 13AB; Paragraphs 206-217).

Regarding claim 8, Oue discloses the power source applies the negative voltage signal such that the intensity of the voltage signal decreases from -25 V to -5 V with time to implement the black mode (e.g., see Figs. 13AB; Paragraphs 203, 216: decreasing from -150V to 0V includes decreasing from -25V to -5V with time).

Regarding claim 9, Oue discloses the power source applies a plurality of negative voltage signals in which the intensity of the negative voltage signals decreases in steps with time to implement the black mode, where the plurality of negative voltage signals each have the same time and frequency (e.g., see Fig. 13B; Paragraph 216).

Regarding claim 10, Oue discloses the power source applies the negative voltage signal having a frequency of 30 Hz to 100 Hz and an application time of 10 seconds or less to implement the black mode (e.g., see Paragraphs 203, 216).

Regarding claim 11, Oue discloses the power source maintains 0 V after application of the negative voltage signal to implement the black mode (e.g., see Fig. 13B; Paragraphs 208-209).

Regarding claim 12, Oue discloses the power source further applies a reverse positive voltage signal [e.g., Figs. 13AB: Vb(+)] after application of a minimum intensity voltage signal [e.g., Figs. 13AB: minimum intensity Vb(-)] in the plurality of negative voltage signals to implement the black mode  (e.g., see Figs. 13AB; Paragraphs 206-217).

Regarding claim 13, Lim discloses the reverse positive voltage signal has a voltage intensity of 10 V to 20 V (e.g., see Paragraph 55).

Oue discloses the reverse positive voltage signal has a frequency of 10 Hz to 50 Hz and an application time of 10 seconds or less (e.g., see Paragraphs 203, 216).

Regarding claim 14, Lim discloses the power source applies the positive voltage signal having a constant voltage intensity with time to implement the transparent mode (e.g., see Paragraph 55).

Oue discloses the power source applies the positive voltage signal having a constant voltage intensity with time to implement the transparent mode (e.g., see Figs. 13AB; Paragraphs 206-217).

Regarding claim 17, Lim discloses the transmittance-variable film satisfies Equation 1 below: TDAB - TDBB < 13% wherein, TDAB is the transmittance in the black mode after driving with a voltage signal, and TDBB is the transmittance in the black mode before driving with a voltage signal (e.g., see Paragraphs 83-87).

Regarding claim 19, this claim is rejected by the reasoning applied in rejecting claim 1.

Regarding claim 20, this claim is rejected by the reasoning applied in rejecting claim 1.

Regarding claim 21, Lim discloses a smart window comprising the transmittance-variable device (e.g., see Paragraph 19).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (KR 20150062240 A) and Oue et al (US 2004/0145696 A1) as applied to claim 14 above, and further in view of Yasuda et al (JP 2013-024924 A).

Regarding claim 15, Lim and Oue don’t appear to expressly disclose an absolute value of the positive voltage to implement the transparent mode is larger than an absolute value of the negative voltage to implement the black mode.
However, Yasuda discloses an absolute value of the positive voltage [e.g., Figs. 19, 20: +250v; Fig. 48: greater than 100v] to implement the transparent mode is larger than an absolute value of the negative voltage [e.g., Figs. 19, 20: -100v; Fig. 48: between 0v and -50v] to implement the black mode (e.g., see Paragraphs 162-169, 216-221).

Lim, Oue and Yasuda are analogous art, because they are from the shared inventive field of electrophoretic displays.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Yasuda’s voltages with Lim’s and Oue’s combined device, so as to display a uniform image.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Yasuda’s voltages with Lim’s and Oue’s combined device as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (KR 20150062240 A), Oue et al (US 2004/0145696 A1) and Yasuda et al (JP 2013-024924 A) as applied to claim 15 above, and further in view of Amundson et al (US 2011/0193841 A1).

Regarding claim 16, Lim discloses the power source applies the negative voltage signal having a voltage intensity of 10 V to 50 V (e.g., see Paragraph 55).
Oue discloses the power source applies the negative voltage signal having a frequency of 300 Hz to 700 Hz (e.g., see Paragraphs 203, 216).
Yasuda discloses the power source applies the negative voltage signal having a voltage intensity of 10 V to 50 V [e.g., Fig. 5: +50v, -50v; Fig. 48: between 0v and 50v].
Lim, Oue and Yasuda don’t appear to expressly disclose an application time of 10 seconds to 50 seconds.

However, Amundson discloses the power source applies the negative voltage signal having
a voltage intensity of 10 V to 50 V [e.g., Fig. 13: ±5v, ±25v, ±45v],
a frequency of 300 Hz to 700 Hz [e.g., Fig. 13: 300Hz-700Hz] and
an application time of 10 seconds to 50 seconds [e.g., Paragraph 93: 10-30 seconds] to implement the transparent mode,
wherein an absolute value of the positive voltage [e.g., Fig. 13: 125v, 105v, 85v, 65v] to implement the transparent mode is larger than an absolute value of the negative voltage [e.g., Fig. 13: -5v, -25v, -45v] to implement the black mode (e.g., see Figs. 12-17, Paragraph 104).

Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Amundson’s waveforms with Lim’s, Oue’s and Yasuda’s combined device, so as to prevent problems with long-term image quality.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Amundson’s waveforms with Lim’s, Oue’s and Yasuda’s combined device as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (KR 20150062240 A) and Oue et al (US 2004/0145696 A1) as applied to claim 1 above, and further in view of Joo et al (US 2012/0188295 A1).

Regarding claim 18, Lim and Oue don’t appear to expressly disclose the transmittance-variable film has transmittance of less than 18% in the black mode after driving with the negative voltage signal, and transmittance of 20% or more in the transmittance mode after driving with the positive voltage signal.
However, Joo discloses the transmittance-variable film has transmittance of less than 18% in the black mode after driving with the negative voltage signal [e.g., Paragraph 343: negative voltage], and transmittance of 20% or more in the transmittance mode after driving with the positive voltage signal [e.g., Paragraph 343: positive voltage] (e.g., see Fig. 55b; Paragraphs 319-329, 394-395).
Lim, Oue and Joo are analogous art, because they are from the shared inventive field of electrophoretic displays.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Joo’s transmittance with Lim’s and Oue’s combined device, so as to enable display of various patterns and reduce power consumption.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Joo’s transmittance with Lim’s and Oue’s combined device as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Response to Arguments
Applicant's arguments filed on 11 August 2022 have been fully considered but they are not persuasive.

Applicant's arguments with respect to claims 1-21 have been considered but are moot in view of any new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The document listed on the attached 'Notice of References Cited' is cited to further evidence the state of the art pertaining to waveforms for electrophoretic displays.

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
10 November 2022